                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   DEBORAH LAUFER,                    No. 1: 20-cv-06438-NLH-KMW
                 Plaintiff,

          v.                          ORDER
   BUENA MOTEL CORP,

                 Defendant.



     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this 6th day of July, 2021

     ORDERED that Plaintiff Deborah Laufer’s Motion for Default

Judgment [ECF No. 7] be, and the same hereby is, DENIED; and it

is further

     ORDERED that Plaintiff may file an Amended Complaint within

thirty (30) days to cure the deficiencies outlined in the

Court’s Opinion and demonstrating standing to bring the present

action.   If standing is not shown within that time, Plaintiff’s

Complaint will be dismissed.



                                     __/s Noel L. Hillman ___
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.
